DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The Applicant’s amendment of claims 1 and 19 resolves the previous new matter issue. Therefore, the Examiner has withdrawn the previous rejection of claims 1-7, 9-13 and 15-22 under 35 USC 112(a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 9, 11, 13, 15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2020/0403044) hereinafter “Zhao” in view of Sun (US 2016/0351116) hereinafter “Sun”.
Regarding claim 1, Fig. 1 of Zhao teaches a pixel arrangement structure, comprising: a plurality of pixel groups, each of the plurality of pixel groups comprising one red sub-pixel (Item 102), two green sub-pixels (Items 101) and one blue sub-pixel (Item 103), the red sub-pixel (Item 102) and the blue sub-pixel (Item 103) being arranged along a first direction (Left to right across the page), the two green sub-pixels (Items 101) being arranged along a second direction (Up and down across the page), and a connecting line of a center of the red sub-pixel (Item 102) and a center of the blue sub-pixel (Item 103) being intersected with a connecting line of centers of the two green sub-pixels (Items 101), wherein four vertexes included in the red sub-pixel (Item 102) are located in a first virtual rhombus and are substantially coincident with four vertexes of the first virtual rhombus, respectively; four vertexes included in the blue sub-pixel (Item 103) are located in a second virtual rhombus and are substantially coincident with four vertexes of the second virtual rhombus, respectively; each of the red sub-pixel (Item 102) or the blue sub-pixel (Item 103) has a shape of a corresponding virtual rhombus with each side of the corresponding virtual rhombus being an inwardly concaved side; a side of the green sub-pixel (Item 101) that is adjacent to the inwardly concaved side is protruded towards the inwardly concaved side; a vertex angle of the red sub-pixel (Item 102) and a vertex angle of the blue sub-pixel (Item 103) both are not larger than 90 degrees; the first virtual rhombus has a side length of M, the vertex angle of the red sub-pixel is αl, the green sub-pixel has a first size β in a third direction which is perpendicular to a direction in which the adjacent red and green sub-pixels are arranged (See Picture 1 below); and the second virtual rhombus has a side length of N, the vertex angle of the blue sub-pixel is α2, the green sub-pixel has a second size γ in a fourth direction which is perpendicular to a direction in which the adjacent blue and green sub-pixels are arranged (See Picture 1 below).
Zhao does not explicitly teach where the vertex angle αl of the red sub-pixel, the size β and the side length M has the following relationship: tan[(900-αl)/2]<(M- β)/M nor where and the vertex angle α2 of the blue sub-pixel, the size γ and the side length N has the following relationship: tan[(900-α2)/2]<(N-γ)/N.
However, Zhao further teaches where the size dimensions (i.e. β and γ) of the green subpixel (Item 101) are result effective variables (Paragraphs 0140-141 where the ratio of the major axis to the minor axis of the green pixel is in a range of 1 to 5 to result in a desired aperture ratio based on luminous efficiency such that degree of color shift for a display panel is maintained within a predetermined range). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. (See MPEP 2144.05(II)(B)) 
Zhao also further teaches where the side lengths (i.e. M and N) of the red and blue sub-pixels are result effective variables (Paragraph 0145 where the area [and thus the length of a respective side] of each of the red and blue sub-pixels are based upon the luminous efficiency of the luminescent material of the respective sub-pixel such that the issue of color shift can be avoided and an aperture ratio of the respective sub-pixels is improved). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. (See MPEP 2144.05(II)(B))
Zhao also further teaches where the vertex angles (i.e. αl and α2) of the red and blue pixels is a result effective variable (Paragraphs 0028, 0104, 0119 and 0143 where the radius of curvature of the concave arc in the red and blue sub-pixels (which has a direct relationship with the vertex angles in the red and blue sub-pixels) is known to effectively increase a pixel aperture ratio). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. (See MPEP 2144.05(II)(B))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the size dimensions (i.e. β and γ) of the green sub-pixel, the vertex angles (i.e. αl and α2) of the red and blue sub-pixels and the side lengths (i.e. M and N) of the red and blue sub-pixels, such that the vertex angle αl of the red sub-pixel, the size β and the side length M has the following relationship: tan[(900-αl)/2]<(M- β)/M and where and the vertex angle α2 of the blue sub-pixel, the size γ and the side length N has the following relationship: tan[(900-α2)/2]<(N-γ)/N because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (See MPEP 2144.05(II)(A); See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Zhao does not teach where an area of the green sub-pixel is larger than an area of an ellipse with a major axis length of γ and a minor axis of β.
	Fig.1 of Sun further teaches where an area of a green subpixel (Item G) is larger than an area of an ellipse with a major axis length of γ and a minor axis of β (where only the corners of the elongated green subpixel are rounded; Paragraph 0027).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an area of the green sub-pixel is larger than an area of an ellipse with a major axis length of γ and a minor axis of β because the shape of the green sub-pixel may be tailored to certain manufacturing or design requirements (Sun Paragraph 0066).  

    PNG
    media_image1.png
    381
    552
    media_image1.png
    Greyscale

Picture 1 (Labeled version of a zoomed in portion of Zhao Fig. 1)
Regarding claim 2, Fig. 1 of Zhao further teaches wherein a minimum distance between a side of the red sub-pixel and a side of the green sub-pixel that are adjacent to each other (Item W1) is equal to (Paragraph 0081) a minimum distance between a side of the blue sub-pixel and a side of the green sub-pixel that are adjacent to each other (Item W2).
Regarding claim 3, Fig. 1 of Zhao further teaches wherein both the red sub-pixel (Item 102) and the blue sub-pixel (Item 103) have a shape of a corresponding virtual rhombus with each side of the corresponding virtual rhombus being inwardly concaved as a cambered side.
Regarding claim 4, Fig. 1 of Zhao further teaches wherein a side of the green sub-pixel (Item 101) and a side of the red sub-pixel (Item 102) that are adjacent to each other have contours which are substantially complementary with each other (Paragraph 0068), and a side of the green sub-pixel (Item 101) and a side of the blue sub-pixel (Item 103) that are adjacent to each other have contours which are substantially complementary with each other (Paragraph 0068).
Regarding claim 5, Fig. 1 of Zhao further teaches wherein for the adjacent sides of the green sub-pixel (Item 101) and the red sub-pixel (Item 102), the side of the green sub-pixel (Item 101) has a curvature larger than that of the side of the red sub-pixel (Item 102); for the adjacent sides of the green sub-pixel (Item 101) and the blue sub-pixel (Item 103), the side of the green sub-pixel (Item 101) has a curvature larger than that of the side of the blue sub-pixel (Item 103).
Regarding claim 6, Fig. 1 of Zhao further teaches wherein a vertex angle of the blue sub-pixel (Item 103) is smaller than (See Picture 1 above) a vertex angle of the red sub-pixel (Item 102).
Regarding claim 7, Fig. 1 of Zhao further teaches wherein a shape of the red sub-pixel (Item 102) and a shape of the blue sub-pixel (Item 103) are similar patterns.
Regarding claim 9, Fig. 1 of Zhao further teaches wherein the green sub-pixel (Item 101) 30C18P3092-O1 US comprises a long axis (Item γ; See Picture 1 above) and a short axis (Item β; See Picture 1 above), the long axis (Item γ) is parallel to an arrangement direction of the green sub-pixel (Item 101) and the red sub-pixel (Item 102), and the short axis (Item β) is parallel to an arrangement direction of the green sub-pixel (Item 101) and the blue sub-pixel (Item 103).
Regarding claim 11, Fig. 1 of Zhao further teaches wherein for the green sub-pixel (Item 101) and the blue sub-pixel (Item 103) that are adjacent to each other, a connecting line that connects two points on adjacent sides of the green sub-pixel (Item 101) and the blue sub-pixel (Item 103) and that is parallel to a direction from a center of the green sub-pixel (Item 101) to a center of the blue sub-pixel (Item 103) has a length which is gradually increased in a direction from centers of the adjacent sides to both ends of the adjacent sides (See Picture 2 below).

    PNG
    media_image2.png
    438
    489
    media_image2.png
    Greyscale

Picture 2 (Labeled version of a zoomed in portion of Zhao Fig. 1)
Regarding claim 13, In an alternate embodiment shown in Fig. 4 of Zhao, Zhao further teaches wherein the blue sub-pixel (Item 103) has a shape of a corresponding virtual rhombus with each side of the corresponding virtual rhombus being inwardly concaved as a cambered side, and each of sides of the red sub-pixel (Item 102) is substantially a straight side (Where the red subpixel has four straight sides) that correspond to a virtual rhombus (See Picture 4 below).
Examiner’s Note: The Examiner notes that the language of “each of sides” of the red sub-pixel does not require that every side of the red-subpixel is substantially straight. Further, should the Applicant argue that the language requires that all of the sides are required to be substantially straight, the terminology of “substantially straight” does allow for slight curvature, which is present in four of the sides of the red subpixel is Fig. 4 of Zhao, and thus Fig. 4 of Zhao would continue to read on the claim language.

    PNG
    media_image3.png
    175
    170
    media_image3.png
    Greyscale

Picture 4 (Labeled version of Zhao Fig. 4)
Regarding claim 15, Fig. 1 of Zhao further teaches wherein for the blue sub-pixel (Item 103) and the green sub-pixel (Item 101) that are adjacent to each other, a direction from a center of the green sub-pixel (Item 101) to a center of the blue sub-pixel (Item 103) is substantially perpendicular to the length direction (Item γ) of the green sub-pixel (Item 101), and for the red sub-pixel (Item 102) and the green sub-pixel (Item 101) that are adjacent to each other, a direction from a center of the green sub-pixel (Item 101) to a center of the red sub-pixel (Item 102) is substantially perpendicular to the width direction (Item β) of the green sub-pixel (Item 101).
Regarding claim 17, the combination of Zhao and Sun teaches all of the elements of the claimed invention as stated above. 
While Fig. 1 of Zhao seems to show where the vertex angle of the red sub-pixel is in a range from 64 degrees to 90 degrees, and the vertex angle of the blue sub-pixel is in a range from 60 degrees to 90 degrees, the vertex angles of the red and blue pixels is not explicitly recited by Zhao.
However, Zhao further teaches where the vertex angles (i.e. αl and α2) of the red and blue pixels is a result effective variable (Paragraphs 0028, 0104, 0119 and 0143 where the radius of curvature of the concave arc in the red and blue sub-pixels (which has a direct relationship with the vertex angles in the red and blue sub-pixels) is known to effectively increase a pixel aperture ratio). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. (See MPEP 2144.05(II)(B)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the vertex angles (i.e. αl and α2) of the red and blue sub-pixels, such that the vertex angle αl of the red sub-pixel is in a range from 64-90 degrees and the vertex angle α2 of the blue sub-pixel is in a range from 60 to 90 degrees because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (See MPEP 2144.05(II)(A); See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claim 18, Zhao further teaches a display substrate (Paragraph 0147), comprising: a base substrate (Paragraph 0147); and the pixel arrangement structure according to claim 1 (For brevity, the rejection of claim 1 will not be repeated here; See rejection of claim 1 above), located on the base substrate.
Regarding claim 19, Fig. 1 of Zhao teaches a pixel arrangement structure, comprising: a plurality of first sub-pixel rows and a plurality of second sub-pixel rows, each of the plurality of first sub-pixel rows comprising a plurality of red sub-pixels (Items 102) and a plurality of green sub-pixels (Items 101) arranged alternately along a third direction (Item D3) sequentially, each of the plurality 32C18P3092-01 US of second sub-pixels rows comprising a plurality of blue sub-pixels (Items 103) and a plurality of green sub-pixels (Items 101) arranged alternately along the third direction (Item D3) sequentially; the plurality of first sub-pixel rows and the plurality of second sub-pixel rows being arranged alternately along a fourth direction (Item D4) perpendicular to the third direction (Item D3); green sub-pixels (Items 101) in adjacent first sub-pixel row and second sub-pixel row being deviated from each other in the third direction (Item D3), wherein four vertexes included in the red sub-pixel (Item 102) are located in a first virtual rhombus and are substantially coincident with four vertexes of the first virtual rhombus, respectively; four vertexes included in the blue sub-pixel (Item 103) are located in a second virtual rhombus and are substantially coincident with four vertexes of the second virtual rhombus, respectively; each of the red sub-pixel (Item 102) or the blue sub-pixel (Item 103) has a shape of a corresponding virtual rhombus with at least part of sides of the corresponding virtual rhombus being an inwardly concaved side; and a side of the green sub-pixel (Item 101) that is adjacent to the inwardly concaved side is protruded towards the concaved side; the first virtual rhombus has a side length of M, the vertex angle of the red sub-pixel is αl, the green sub-pixel has a first size β in a third direction which is perpendicular to a direction in which the adjacent red and green sub-pixels are arranged (See Picture 1 above); and the second virtual rhombus has a side length of N, the vertex angle of the blue sub-pixel is α2, the green sub-pixel has a second size γ in a fourth direction which is perpendicular to a direction in which the adjacent blue and green sub-pixels are arranged (See Picture 1 above).
Zhao does not explicitly teach where the vertex angle αl of the red sub-pixel, the size β and the side length M has the following relationship: tan[(900-αl)/2]<(M- β)/M nor where and the vertex angle α2 of the blue sub-pixel, the size γ and the side length N has the following relationship: tan[(900-α2)/2]<(N-γ)/N.
However, Zhao further teaches where the size dimensions (i.e. β and γ) of the green subpixel (Item 101) are result effective variables (Paragraphs 0140-141 where the ratio of the major axis to the minor axis of the green pixel is in a range of 1 to 5 to result in a desired aperture ratio based on luminous efficiency such that degree of color shift for a display panel is maintained within a predetermined range). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. (See MPEP 2144.05(II)(B)) 
Zhao also further teaches where the side lengths (i.e. M and N) of the red and blue sub-pixels are result effective variables (Paragraph 0145 where the area [and thus the length of a respective side] of each of the red and blue sub-pixels are based upon the luminous efficiency of the luminescent material of the respective sub-pixel such that the issue of color shift can be avoided and an aperture ratio of the respective sub-pixels is improved). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. (See MPEP 2144.05(II)(B))
Zhao also further teaches where the vertex angles (i.e. αl and α2) of the red and blue pixels is a result effective variable (Paragraphs 0028, 0104, 0119 and 0143 where the radius of curvature of the concave arc in the red and blue sub-pixels (which has a direct relationship with the vertex angles in the red and blue sub-pixels) is known to effectively increase a pixel aperture ratio). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. (See MPEP 2144.05(II)(B))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the size dimensions (i.e. β and γ) of the green sub-pixel, the vertex angles (i.e. αl and α2) of the red and blue sub-pixels and the side lengths (i.e. M and N) of the red and blue sub-pixels, such that the vertex angle αl of the red sub-pixel, the size β and the side length M has the following relationship: tan[(900-αl)/2]<(M- β)/M and where and the vertex angle α2 of the blue sub-pixel, the size γ and the side length N has the following relationship: tan[(900-α2)/2]<(N-γ)/N because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (See MPEP 2144.05(II)(A); See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Zhao does not teach where an area of the green sub-pixel is larger than an area of an ellipse with a major axis length of γ and a minor axis of β.
Fig.1 of Sun further teaches where an area of a green subpixel (Item G) is larger than an area of an ellipse with a major axis length of γ and a minor axis of β (where only the corners of the elongated green subpixel are rounded; Paragraph 0027).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an area of the green sub-pixel is larger than an area of an ellipse with a major axis length of γ and a minor axis of β because the shape of the green sub-pixel may be tailored to certain manufacturing or design requirements (Sun Paragraph 0066).  
Regarding claim 20, Fig. 1 of Zhao further teaches wherein the green sub-pixel (Item 101) has a shape of elongated strip, the green sub-pixel (Item 101) has a maximum size in a length direction (Item γ; See Picture 1 above)  and the green sub-pixel (Item 101) has a width direction (Item β; See Picture 1 above) perpendicular to the length direction (Item γ) , the length direction (Item γ)  of the green sub-pixel (Item 101) in the first sub-pixel row is parallel to the third direction (Item D3), and the length direction (Item γ)  of the green sub-pixel (Item 101) in the second sub-pixel row is parallel to the fourth direction (Item D4).
Claims 10, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2020/0403044) hereinafter “Zhao” in view of Sun (US 2016/0351116) hereinafter “Sun” and in further view of Lee (US 2013/0234917) hereinafter “Lee”.
Regarding claim 10, the combination of Zhao and Sun teaches all of the elements of the claimed invention as stated above.
Zhao teaches where an area of each blue sub-pixel (Item 103) is greater than an area of each green sub-pixel (Item 101).
Zhao does not explicitly teach where an area of each red sub-pixel is greater than an area of each green sub-pixel.
Fig. 2 of Lee teaches where an area of each blue sub-pixel (Item 200) is greater than an area of each red sub-pixel (Item 300) and where an area of each blue sub-pixel (Item 200) and an area of each red sub-pixel (Item 300) both are greater than (Paragraph 0040) an area of each green sub-pixel (Item 100). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an area of each red sub-pixel of Zhao be greater than an area of each green sub-pixel of Zhao, as taught by Lee, because it is known to improve the life span of a display (Lee Paragraph 0057).
Regarding claim 12, the combination of Zhao and Sun teaches all of the elements of the claimed invention as states above.
Fig. 1 of Zhao further teaches where two diagonal lines of the first virtual rhombus are parallel to the first direction (Left and right across the page) and the second direction (Up and down across the page), respectively, and two diagonal lines of the second virtual rhombus are parallel to the first direction and the second direction, respectively.
Zhao does not teach wherein a minimum distance between the red sub-pixel and the blue sub-pixel is substantially equal to a minimum distance between a side of the red sub-pixel and a side of the green sub-pixel that are adjacent to each other, and substantially equal to a minimum distance between a side of the blue sub-pixel and a side of the green sub-pixel that are adjacent to each other.
Fig. 1 of Lee teaches where a minimum distance (Item L1) between a red sub-pixel (Item R) and a blue sub-pixel (Item B) is equal to a minimum distance (Item L1) between a side of the red sub-pixel (Item R) and a side of the green sub-pixel (Item G) that are adjacent to each other, and equal to a minimum distance between a side of the blue sub-pixel (Item B) and a side of the green sub-pixel (Item G) that are adjacent to each other.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a minimum distance between the red sub-pixel and the blue sub-pixel is substantially equal to a minimum distance between a side of the red sub-pixel and a side of the green sub-pixel that are adjacent to each other, and substantially equal to a minimum distance between a side of the blue sub-pixel and a side of the green sub-pixel that are adjacent to each other because it results in improved deposition reliability when using a fine metal mask to form the green, blue and red organic emission layers respectively included in first, second and third pixels (Lee Paragraph 0047).
Regarding claim 16, while Fig. 1 of Zhao seems to further teach where for the blue sub-pixel (Item 103) and the green sub-pixel (Item 101) that are adjacent to each other, a minimum distance between two sides of the blue sub-pixel (Item 103) that are opposite to each other along the length direction of the green sub-pixel (Item 101) is greater than the maximum size of the green sub-pixel (Item 101), and for the red sub-pixel (Item 102) and the green sub-pixel (Item 101) that are adjacent to each other, a minimum distance between two sides of the red sub-pixel (Item 102) that are opposite to each other along the width direction of the green sub-pixel (Item 101) is greater than a size of the green sub-pixel (Item 101) along the width direction, Zhao does not explicitly teach where for the blue sub-pixel and the green sub-pixel that are adjacent to each other, a minimum distance between two sides of the blue sub-pixel that are opposite to each other along the length direction of the green sub-pixel is greater than the maximum size of the green sub-pixel, and for the red sub-pixel and the green sub-pixel that are adjacent to each other, a minimum distance between two sides of the red sub-pixel that are opposite to each other along the width direction of the green sub-pixel is greater than a size of the green sub-pixel along the width direction.
Fig. 2 of Lee teaches where for a blue sub-pixel (Item B) and a green sub-pixel (Item G) that are adjacent to each other, a minimum distance between two sides of the blue sub-pixel (Item B) that are opposite to each other along the length direction of the green sub-pixel (Item G) is greater than the maximum size of the green sub-pixel (Item G), and for a red sub-pixel (Item R) and the green sub-pixel (Item G) that are adjacent to each other, a minimum distance between two sides of the red sub-pixel (Item R) that are opposite to each other along the width direction of the green sub-pixel (Item G) is greater than a size of the green sub-pixel (Item G) along the width direction.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have for the blue sub-pixel and the green sub-pixel that are adjacent to each other, a minimum distance between two sides of the blue sub-pixel that are opposite to each other along the length direction of the green sub-pixel is greater than the maximum size of the green sub-pixel, and for the red sub-pixel and the green sub-pixel that are adjacent to each other, a minimum distance between two sides of the red sub-pixel that are opposite to each other along the width direction of the green sub-pixel is greater than a size of the green sub-pixel along the width direction because it is known to improve the aperture ratio of the pixels (Lee Paragraph 0056) and is known to suppress the deterioration of the life span of the OLED display (Lee paragraph 0057).
Allowable Subject Matter
Claim 23 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach suggest or motivate one having ordinary skill in the art to have the red subpixel has a shape of square with rounded angles, the blue sub-pixel has a shape of a corresponding virtual rhombus with each side of the corresponding virtual rhombus being an inwardly concaved side; and where the vertex angle αl of the red sub-pixel, the size β and the side length M has the following relationship: tan[(900-αl)/2]<(M- β)/M nor where and the vertex angle α2 of the blue sub-pixel, the size γ and the side length N.
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach suggest or motivate one having ordinary skill in the art to have a curvature of the side of the red sub-pixel be smaller than a curvature of the side of the blue sub-pixel, where each of the red sub-pixel or the blue sub-pixel has a shape of a corresponding virtual rhombus with each side of the corresponding virtual rhombus being an inwardly concaved side; and where the vertex angle αl of the red sub-pixel, the size β and the side length M has the following relationship: tan[(900-αl)/2]<(M- β)/M nor where and the vertex angle α2 of the blue sub-pixel, the size γ and the side length N.
Response to Arguments
Applicant’s arguments, see Applicant’s REMARKS/ARGUMENTS, filed 03/13/2022, with respect to the rejection(s) of claim(s) 22 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Applicant's arguments filed 03/13/2022 with regard to amended claim 1 have been fully considered but they are not persuasive. 
The Applicant argues that Zhao mentions variables separately but never in relation to each other such that even if one were to consider the variables to be result effective variables, the lack of disclosure regarding limiting the values of one variable based off the other negates optimization and cites to MPEPO 2144.05 to allege that the prior art does not teach where the particular variables would affect the result. The Examiner disagrees. 
MPEP 2144(IV) states that “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006)” While Zhao does not teach where one variable has the specific relationship to the other variables claimed by the Applicant, the Examiner in the previous rejection of claim 1 has demonstrated, based on the teachings in Zhao, why one having ordinary skill in the art would seek to optimize each of the respective variables such that they affect the display panel in Zhao in a particular way. Further, the result or affect of the claimed relationship sought by the Applicant in their specification (the degree of being concaved of the sides) does not need to be the result or affect identified by the prior art in order to render the optimization rationale viable. For these reasons, the Examiner does not find the Applicant’s argument persuasive and maintains the rejection of claim 1’s reliance on the teachings in Zhao to render the claimed relationship obvious.  
The Applicant next argues that there is no technical motivation to modify Zhao by referring to Sun to obtain the technical solution off “an area of the green sub-pixel is larger than an area of an ellipse with a major axis length of γ and a minor axis length of β”. The Examiner disagrees. 
In support of their argument the Applicant firstly argues that as all of the shapes of the subpixels in Sun have straight sides with rounded edges, the reference as a whole or combined with Zhao cannot give any motivation the area relationship between the green subpixel and the ellipse as defined in claim 1. However, the Applicant also states explicitly in their arguments “Firstly all of the red, green and blue sub-pixels in Sun are of shapes with straight sides and rounded corners. Such shapes are just commonly used shapes for sub-pixels.” Thus, the Examiner is unclear how the Applicant can argue that it would not have been obvious to one having ordinary skill in the art to use the claimed shape of the green sub-pixel in the structure of Zhao when by the Applicant’s own admission “Such shapes are just commonly used shapes for sub-pixel. For this reason the Examiner maintains the reliance on Sun for the teaching of the shape of the green subpixel.
In support of their argument the Applicant secondly argues that if the shape of Sun is used for first pixel in Zhao, the whole operation or design principle of Zhao will be changed or ruined. The Applicant also states “If the green sub-pixel of Sun’s rectangular shape is combined to Zhao, then the shapes of the other opposite pixels [ ] must be changed accordingly.  The Examiner disagrees. The Examiner points to Figs. 12-14 of Zhao as evidence that changing the shape of the first subpixel would not destroy the design principle or whole operation of the device in Zhao nor would changing the shape of the first subpixel necessitate changing the shape of the red and blue subpixels. Figs. 12 through 14 of Zhao show numerous embodiments where shapes of second and third subpixels vary while maintaining the shape of the first subpixel, all the while a desired gap between first and respective second and third subpixels. Thus, as Zhao shows varying shapes of second and third subpixels while still maintaining a desired gap between first and respective second and third subpixels the Examiner finds no evidence that changing the shape of the first subpixel in the manner taught by Sun would destroy the design principle or whole operation of the device in Zhao. For this reason the Examiner maintains the reliance on Sun for the teaching of the shape of the green subpixel.      
The Applicant also argues against the rejection of claim 19 but states that “Claim 19 recites similar features to claim 1 and is patentable over the cited references at least for reasons similar to those of claim 1.” As the Applicant did not repeat the arguments of claim 1 with respect to claim 19, so too, for brevity sake, will the Examiner merely state that the Examiner’s rebuttal with respect to claim 1 is applicable to claim 19.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC K ASHBAHIAN/Primary Examiner, Art Unit 2891